Citation Nr: 1503310	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an increased rating for spondylolisthesis/spondylolysis, L5 and degenerative disc disease, L4-5 (back disability), currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for post-operative residuals of removal of a sesamoid bone of the right great toe (right foot disability), currently rated as noncompensable.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESSES AT HEARING ON APPEAL

Veteran and Ms. M.R.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1970 to June 1972 and March 1977 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In relevant part, this rating decision granted service connection for bilateral hearing loss, rated as noncompensable, and tinnitus, rated as 10 percent disabling; the RO also denied claims for increase for a back disability, rated as 20 percent disabling, and a right foot disability, rated as noncompensable, as well as denying entitlement to TDIU.  The Veteran perfected an appeal as to the ratings assigned and the denial of TDIU.  Jurisdiction of this appeal was later transferred to the Phoenix, Arizona RO.

In July 2013, the Veteran and a Ms. M.R. testified before the Board at a hearing held at the RO.  The transcript of the hearing has been made part of the record.  The record was held open to allow for the association of Vocational Rehabilitation records; the RO made these records available for review by the Board.  In addition, in making the below determinations, the Board has considered the evidence contained in the paper claims file, as well as documents contained in the electronic components of the Veteran's claims file (located in Virtual VA and VBMS).  Although the vast majority of the electronic records are duplicative of those in the paper claims file, these electronic records also include the copy of the Board hearing transcript.

The RO last adjudicated the issues in appellate status in July 2012.  Subsequently, the RO obtained additional VA examinations relevant to the service-connected psychiatric disability.  These records are only relevant to the issue of TDIU in appellate status.  As the instant decision grants entitlement to this benefit, there can be no prejudice in the Board reviewing these records in the first instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned the maximum schedular rating.

2.  For the period prior to May 7, 2012, the service-connected back disability was manifested by pain and limitation of motion; the Veteran retained greater than 30 degrees of flexion in the spine; there was no ankylosis of the spine, associated objective neurologic abnormalities, or incapacitating episodes.   

3.  For the period beginning May 7, 2012, the service-connected back disability was manifested by pain and limitation of motion, with the Veteran having 30 degrees or less of flexion in the thoracolumbar spine; there was no ankylosis of the spine, associated objective neurologic abnormalities, or incapacitating episodes.   

4.  For the entire appeal period, the Veteran's right foot disability was manifested by pain and a reduced ability to ambulate; the disability is of moderate severity. 

5.  The Veteran's service-connected disabilities, to include back, right foot, and psychiatric disabilities, prevent him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial higher rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2014).

2.  For the period prior to May 7, 2012, the criteria for a rating in excess of 20 percent have not been met for the service-connected back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.71, 4.71a, DC 5243 (2014).

3.  For the period beginning May 7, 2012, the criteria for a rating of 40 percent, but no higher, have been met for the service-connected back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.71, 4.71a, DC 5243 (2014).

4.  For the entire period under appeal, the criteria for a rating of 10 percent, but no higher, for the service-connected right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.71, 4.71a, DC 5284 (2014).

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to considering the merits of the claims in appellate status, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, VA must issue a generic notice that informs the Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the claim for an initial higher rating for tinnitus, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the schedular ratings for tinnitus.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Regarding the increased ratings assigned to the back and right foot disabilities, the Veteran was provided a September 2009 notification letter prior to the rating decision on appeal.  In this letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  After review of the contents of the September 2009 letter, the Board finds that it met the notification requirements in regard to these two claims for increased ratings.  As to the claim for TDIU, this instant decision grants entitlement to this benefit.  As such, there is no need to further discuss notification as to this claim.

Relevant to the duty to assist, the Veteran's service records, VA treatment records, and Vocational Rehabilitation records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, in the remand below, the Board discusses that there may be additional VA audiograms that are not currently in the record.  The Veteran, however, has not indicated that there are outstanding relevant records as to the other issues in appellate status, to include the issue of tinnitus, as the Veteran has not indicated that these records include evidence relevant to the symptoms of this disability.  As discussed below, the Veteran is in receipt of the maximum rating for this disability, and the Veteran has not asserted that he receives treatment for this disability.  Thus, additional records that simply report that he continues to experience this disability are cumulative of the evidence currently of record and, thus, do not need to be obtained prior to adjudication of this claim.

Although the Board has considered whether there are outstanding relevant records from the Social Security Administration (SSA) regarding a claim for disability benefits, at the Board hearing the Veteran indicated that he did not meet the eligibility requirements for disability benefits.  See Board Hearing Transcript, page 17.  Under these circumstances, as the record indicates that the Veteran was informed that he did not qualify for this benefit based on his work history and there is no evidence that he underwent medical evaluation by SSA, the Board finds that there is no indication of outstanding records in this regard that would be relevant to the issues on appeal.  See generally Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4).  Here, the Veteran was provided VA examinations that evaluated his tinnitus, and as noted, he is currently receiving the maximum schedular rating for this disability.  As to the back and foot disabilities, the Veteran was provided VA examinations in September 2009 and May 2012 that evaluated these disabilities.  In relation to each disability, the Board finds that the examination reports of record provide sufficient evidence regarding the severity of symptoms, and thus, in the Board's judgment, they are adequate to address the rating issues currently before the Board.  See 38 C.F.R. §§ 3.326, 3.327.  The Veteran has not indicated that any of these examinations are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

The Veteran has not asserted that the disabilities in appellate status have increased in severity (worsened) since the most recent respective VA examinations.  Thus, after consideration of the evidence of record and the procedural history of this case, the Board finds that VA has satisfied the duty to assist in this appeal.  Further, as noted, the Board grants the claim of entitlement to TDIU.  Therefore, as with the duty to notify, there is no need to further discuss the duty to assist in regard to this disability.

Regarding the July 2013 hearing, the Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the undersigned identified the issues on appeal, and sought information regarding the increased severity of the disabilities currently in appellate status.  After consideration of the Veteran's testimony and the undersigned's questions, the Board finds that it met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Turning to consider the facts, law, and regulations relevant to the claims adjudicated upon the merits in this decision, the Board will first consider the initial rating assigned to the service-connected tinnitus.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In a claim for an increased initial rating, such as the claim for tinnitus, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2014).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

Although the Veteran has disagreed with the initial rating assigned to his service-connect tinnitus, noting in his Notice of Disagreement that the disability has not been completely corrected, the Veteran has not asserted a specific basis upon which he believes a rating in excess of 10 percent is warranted.  The 10 percent rating is acknowledgment by VA that the disability has not resolved.  As noted, DC 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, DC 6260.

Although the Board has also considered whether an extra-schedular rating is warranted for this disability, the Veteran has not asserted entitlement to this benefit and the Board, likewise, cannot find such a basis under 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the evidence indicates that the Veteran experiences "ringing in the ears" related to this disability and there is no evidence that the disability falls outside the normal symptoms experienced by persons with this disability.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinnitus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration is not warranted, and a rating is excess of 10 percent for service connected tinnitus is denied.  See id. 

Moving next to the increased rating claims for back and right foot disabilities, in additional to the general law and regulations cited above, as to these two claims in which entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the specific rating criteria for the spine disability, under the General Rating Formula for Diseases and Injuries of the Spine, located in 38 C.F.R. § 4.71a, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities (e.g., bladder and bowel impairment) are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Intervertebral disc syndrome is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that ratings will be provided based on the duration of the incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Looking at the relevant evidence of record, the Veteran testified regarding the significant pain that this disability causes, noting that the pain in an 8 on a 10 point scale, with it sometimes spiking to 10 "or plus."  See Board Hearing Transcript, page 9.  He continued that he considered it a 10 on the pain scale because he could not do things that he would like to do, to include hunting, fishing, and working.  He noted that he could no longer complete the work of a plumber, landscaper, or painter, and that he could not even clean up his office or the garage.  Id. at page 10.  Further, he noted difficulty completing tasks such as tying his shoes.  Id.  The Veteran also indicated that the pain ran down his legs. Id. at page 11.  The Veteran's significant issues with pain have been consistently noted throughout this appeal, with him noting them in his July 2009 claim for increase on appeal.  Review of the Vocational Rehabilitation records reveals notations that the Veteran has significant mobility issues, with a June 2010 Individual Independent Living Assessment including a note that the Veteran was able to walk from one room to another, but sometime needed to hold on to something for support or use a cane, depending on the severity of pain.

Regarding objective findings regarding his back as they relate to the applicable rating criteria, the Veteran underwent a September 2009 VA examination.  The examiner noted that the Veteran reported intermittent radiating pain down both legs.  The examiner noted that the Veteran was unable to walk greater than half a block due to the back pain.  As to the effect on the Veteran's usual daily activities, the Veteran was unable to lift greater than 25 pounds and was unable to sit for greater than 60 minutes and unable to stand for greater than 30 minutes.  Physical examiner revealed an antalgic gait.  The Veteran had 65 degrees of flexion when considering when pain began and repetitive motion.  There is no evidence of ankylosis.  The examiner did not provide any diagnosis of an associated objective neurologic abnormality, to include one of the lower extremities.

In a May 7, 2012 VA examination, a different examiner evaluated the spine disability.  Although the examiner noted that during a flare-up the Veteran rested in bed for several minutes, this description does not meet the Rating Schedule definition of an incapacitating episode and the examiner, later in the report, specifically noted that there were no incapacitating episodes.  Relevant to the rating assigned, the examiner found that the Veteran had 40 degrees of forward flexion, but noted pain began at 0 degrees.  The examiner specifically found that the Veteran did not have radiculopathy and that the Veteran did not have any other associated neurologic abnormalities.

Reviewing the evidence, the record clearly shows that the main symptom of the disability is pain.  Prior to the May 7, 2012 VA examination, however, the evidence showed that the Veteran retained greater range of motion than contemplated by a 40 percent rating.  That is, the evidence clearly showed greater than 30 degrees of flexion were retained, even when considering the effects of pain and functional loss, to include as repetitive motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the evidence does not show, and the Veteran has not asserted, that there is ankylosis of the spine.  Further, although there is evidence of IVDS, at no time has the evidence indicated that the disability resulted in incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.

Although the Veteran has asserted that the back pain radiates, this in and of itself it not the basis of an additional rating; the examinations and other medical evidence of record does not document associated objective neurologic abnormalities, to include radiculopathy.  In this regard, the examinations of record evaluated for this disability, and the examiners found no such disability.  In the May 2012 VA examination report, the examiner specifically found no such abnormalities.  For these reasons, the Board finds that a schedular rating in excess of 20 percent prior to the May 7, 2012 VA examination is not warranted, to include separate ratings for associated neurologic abnormalities.

As of the May 7, 2012 VA examination, as noted above, there was no evidence of associated objective neurologic abnormalities nor evidence of incapacitating episodes.  Further, there remained no evidence of ankylosis.  Considering the range of motion testing in the light most favorable to the Veteran, however, the evidence in this examination supports a 40 percent rating.  Although the Veteran had 40 degrees of flexion, it was noted that objective evidence of pain began at 0 degrees.  Considering the Veteran's extensive testimony and other evidence of record, to including that contained in the Vocational Rehabilitation records, that document the signification impact of pain on the Veteran's daily activities, the evidence as of the May 7, 2012 VA examination supports a finding that the disability, in effect, caused flexion to be limited to 30 degrees or less.  This favorable finding specifically considers the holding of DeLuca.  There is no higher rating available based on limitation of motion.

As there is no evidence of ankylosis, incapacitating episodes (allowing for consideration of the alternative rating criteria), nor associated objective neurologic abnormalities, a schedular rating in excess of 40 percent is not warranted during any time in appellate status.  As to the date that this increase in severity is warranted, May 7, 2012 is the earliest date upon which this level of symptomology was shown, and thus, this is the earliest date that the evidence supports this higher rating of 40 percent.  See generally 38 C.F.R. § 3.400.

As with tinnitus, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has outlined the criteria above considered by the Court in Thun, in regard to referral for extra-schedular consideration.

The Board has carefully compared the level of severity and symptomatology of the Veteran's back disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's back disability is fully addressed by the rating criteria under which it is rated.  Specifically, the criteria used to rate spine disability specifically consider the impact of pain and limitation of motion.  The evidence does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence weighs against a rating in excess of 20 percent prior to May 7, 2012 and supports a 40 percent, but no higher, for the back disability as of that date.  In denying ratings above those assigned in this decision, the Board finds that the preponderance of the evidence is against these aspects of the claims and, as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Regarding the foot disability, the disability stems from removal of a sesamoid bone, but the disability effects the entire right foot.  The disability is rated by analogy, properly, as a general disability of the foot under DC 5284 located in 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.20.  At the hearing before the undersigned, the Veteran detailed how the main symptom of this disability is pain.  See Board Hearing Transcript, at page 15.  Under this DC, a moderate disability is rated as 10 percent disability, a moderately severe disability as 20 percent disability, and a 30 percent rating is assigned for a severe disability.  A Note provides that a 40 percent rating will be assigned with actual loss of use of the foot.  

In a September 2009 VA examination, the examiner noted the Veteran's report of daily pain.  The examiner found the disability had a moderate effect on the Veteran's ability to complete chores, shopping, and exercise, and prevented the Veteran from completing sport activities.  The examiner also detailed the effects of a non-service connected left foot disability.  This examiner, as well as other clinicians of record, have evaluated an associated scar, but there is no evidence, and the Veteran has not asserted, that the disability is symptomatic, to include on the basis of pain or it being unstable.  The scar is 3 by .0125 centimeters.  On the physical examination, the examiner noted the results as being of the left foot, but details of this examination indicate that the examiner properly considered the results of physical examination of the service-connected right foot.  The examiner found no painful motion or instability.  The examiner found that the disability had increased pain with prolonged walking.  

In a May 2012 VA examination, a different examiner noted that the disability caused constant severe pain in the right foot and that the Veteran currently took medication for the disability.  The examiner also found that the Veteran had metatarsalgia.  The examiner again found that there was a non-painful scar.  The examiner found that the right foot disability resulted in employment tasks requiring prolonged walked, and prolonged standing to be limited by this condition.  

After consideration of the Veteran's pain and limitation of ambulation related to this disability, the Board finds that it is moderate in severity.  The Board notes that, in the alternative, a 10 percent rating would be warranted under DC 5279 which provides a 10 percent rating for metatarsalgia, which was diagnosed in the May 2012 VA examination.  The Board finds that a separate rating under this code would not be warranted as it would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  That is, the general rating provided under 5284 rates the disability on the overall effect of the disability to include on the basis of pain.  To provide another rating based on pain associated with the specific diagnosis of metatarsalgia would improperly rate the same symptoms twice.  There is no higher rated provided under DC 5279.

Under DC 5284, a higher rating would require evidence of a moderately severe or severe disability, or for the highest rating, evidence of loss of use.  Review of the extensive records of file indicate that the Veteran retains use of the right foot and, carefully considering the retained ability to walk and use the foot, the Board finds that the disability is not moderately severe or greater in severity.  Although cognizant that the examiner in the May 2012 examination report noted the Veteran's report of severe pain, the Board's finding that the disability is moderate in nature is based on review of all the evidence of record and consideration of the effect the disability has on the function of the right foot and overall effect on his activities of daily living.

The Board has looked for other criteria under which to provide a rating in excess of the 10 percent rating granted in this instant decision, but can find no such criteria.  The Board considered the functional impairment caused by this disability when granting the 10 percent disability.  

Further, although the Board has considered whether a compensable rating is warranted for the surgical scar associated with the right foot disability, there is no evidence that the scar is symptomatic; that is, there is no evidence, and the Veteran has not asserted, that the scar is painful or unstable.  Under these facts, a compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DC 7804.

As with tinnitus and the back disability, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has outlined the criteria above considered by the Court in Thun, in regard to referral for extra-schedular consideration.

The Board has carefully compared the level of severity and symptomatology of the Veteran's foot disability, with the established criteria found in the rating schedule.  The Board finds that the Veteran's right foot disability is fully addressed by the rating criteria under which it is rated.  Specifically, the criteria allow for an overall assessment of the level of impairment caused by the disability.  Here, the Board considered all symptoms contained in both the medical and lay evidence when finding that the disability was moderate in severity.  Therefore, the Board finds that there were no symptoms that were not considered in providing this rating.  The evidence does not otherwise indicate that extra-schedular referral is appropriate.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence supports the grant of a 10 percent rating for the right foot disability, but weighs against a rating in excess of 10 percent for this disability.  In denying a rating in excess of 10 percent, the Board finds that the preponderance of the evidence is against this aspect of the claim and, as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Regarding the last issue considered on the merits in this decision, entitlement to TDIU requires that there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  As of the effective date for the 40 percent rating for the back disability, the Veteran is also in receipt of a 30 percent rating for a pain disorder, depressive disorder not otherwise specific, poly-substance dependence in partial remission (psychiatric disability), and 10 percent ratings for tinnitus and a right foot disability.  Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a 70 rating with one rated as 40 percent disabling.  Therefore, the schedular criteria are met under 38 C.F.R. § 4.16(a).

Reviewing the evidence regarding his employability, the Vocational Rehabilitation records clearly document that vocational specialists have found that the Veteran is unemployable.  Specifically, in this regard, an October 2009 assessment from a Vocational Counselor remarked that the Veteran was not able to engage in physical work.  In a June 2010 evaluation, the Vocational Counselor and a Rehabilitation Specialist found that employment was not an appropriate or considered goal.  The Board is cognizant that the Veteran has non-service-connected disabilities, to include a left foot disability noted to be the reason the Veteran left his last employment.  Thus, the question to address is whether the service-connected disabilities, when only considering these disabilities, prevent substantially gainful employment. 

Here, the record shows that the Veteran has never had primarily sedentary employment.  The Veteran's training and education in in automotive/industrial technology and his last employment was in a home improvement retail store.  The VA examinations regarding his service-connected disabilities indicate that he could not complete physical employment due to his disabilities.  In the May 2012 VA examination, the examiner noted that sedentary employment was possible as long as the Veteran took breaks from sitting every five minutes.  In addition, the evidence of record clearly shows that the Veteran's psychiatric disability would further limit his ability to maintain employment.  Regarding the service-connected hearing loss disability, as noted in the report from the May 2012 VA audiological examination, the Veteran has difficulty hearing conversational speech.  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Although the examiner's opinions of record note that the Veteran is capable of sedentary employment, the contents of these opinions indicate the Veteran's ability to perform these tasks would be impaired by the need to very frequently take breaks beyond what the Board finds feasible, and further, as noted, the Veteran does not have the training or background to perform such sedentary employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

A rating in excess of 10 percent for tinnitus is denied.

For the period prior to May 7, 2012, a rating is excess of 20 percent for service-connected spine disability is denied.

For the period beginning May 7, 2012, a rating of 40 percent, but no higher, for service connected spine disability is granted, subject to regulations governing the payment of monetary awards.

For the entire period under appeal, a rating of 10 percent, but no higher, for the service-connected right foot disability is granted, subject to regulations governing the payment of monetary awards.

Entitlement to TDIU is granted, subject to regulations governing the payment of monetary awards.



REMAND

At his hearing, the Veteran testified that he had an audiogram within the past year.  The last audiogram of record is contained in the May 2012 VA examination, more than a year prior to the July 2013 hearing.  See Board Hearing Transcript, pages 5-6.  It is possible that an additional audiogram is contained in the VA treatment records, and the most recent VA treatment records are dated through January 2011.  The Board finds that this testimony indicates that there may be additional VA treatment records relevant to the issue of a compensable rating for the service-connected hearing loss.  These records should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Board is remanding the issue for this development, considering that the last VA audiological examination was provided in May 2012, the Veteran should also be scheduled for an additional VA examination upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA the Veteran's treatment records from the Tucson, Arizona VA Medical Center (VAMC) dated from January 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

3.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


